PER CURIAM.
According to the record, the fund in the hands of the lower court, and out of which Mrs. Max Lazarus, the appellant, claims a homestead, belongs in equity, first, to the creditors of the Lazarus Jewelry Company, and, second, to the complaining creditors in Steinhardt v. Max Lazarus and the Lazarus Jewelry Company. For this reason, and because there is not enough to go around and leave any fund applicable to the Lazarus homestead, the ruling of the Circuit Court was correct, and the decree appealed from is affirmed.